DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 8/11/2022. Claims 1-6, 8-11, and 13-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 8/11/2022, with respect to the rejection(s) of claim(s) 1-20 under one of 35 USC 102 and 35 USC 103, based on the applicant’s current amendments, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and further in view of Denkowski et al. (Denkowski, US 10,268,684).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 11, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, US 2015/0324353) in view of Denkowski et al. (Denkowski, US 10,268,684).
As per claim 1, Wu teaches a device comprising: 
a processor (paragraph [0007], Fig. 6, Figs. 1-10-hereinafter for expatiation); 
an operating system (ibid); and 
a memory in communication with the processor (ibid), the memory comprising executable instructions that, when executed by the processor, cause the operating system to perform functions of (ibid): 
receiving an indication to load a software resource for an application (Fig. 2 item 210, paragraphs [0029, 0030-0032, 0029-0036, 0075, 0093]-application resources attempting to load to user display), the software resource being in a first language (ibid, Fig. 2 items 230-his preferred language and resource language determination); 
determining if the first language is a preferred language for a user of the device (ibid-see his preferred language of the user discussion); 
if the first language is not the preferred language for the user of the device (ibid, paragraphs [0034]), sending a request to a machine translation model to translate the software resource from the first language to the preferred language (ibid, his request to translation service, either stored locally, or remotely); 
receiving a translated software resource in the preferred language (ibid-his acquired translations in the preferred language); and 
loading the translated software resource (ibid-his acquired and displayed translations, see Fig. 3, paragraphs [0037, 0044]). 
Wu lacks explicitly teaching that which Denkowski teaches, wherein the machine translation model includes a machine learning (ML) model which receives word translations from an element of the machine translation model as an input, examines at least one of context and format of text in the software resource, and generates a translated string having proper non-translatable elements as the translated software resource in the preferred language as an output (C.4 lines 36-50-his statistical machine learning system, and corresponding translations, which are generated from statistical machine translation, and input into a statistical machine translation learning model, C.4 line 36-C.5 line 29-which further explains the system for updating the machine translation system with a learning element, see also C.17 lines 23-50-his examination of punctuation, spaces and other non-translatable elements for the construction of the translated software resource text).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Wu and Denkowski to combine the prior art element of loading a translation resource as taught by Wu with statistical machine learning  used in translation of a resource as taught by Denkowski, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a globalization/localization that generates a translation based on a dynamic improved and learned translation system using translated text as input to the learning system, and producing an output which accommodates context and formatting of the translated text (ibid-Wu, Denkowski-see his statistical machine learning system discussion).
As per claims 4, 13 and 19, Wu further make obvious the device of claim 1, further comprising a machine translation engine for interpreting the machine translation model, the machine translation engine receiving the request to translate the software resource from the first language to the preferred language and transmitting the request to the machine translation model for translation (ibid-Wu, paragraphs [0034-0036, 0057] see also Fig. 1-his translation module comprising translation engine, his determination module, translation service, and transmission of the request to the translation model for translation).
As per claim 6, Wu further makes obvious the device of claim 1, wherein the operating system comprises one or more resource loader components for loading the software resource for the application (ibid-see claim 1 load discussion, see also paragraphs [0078-0080]), at least one of the one or more resource loader components including a modification that enables the operating system to send the request to the machine translation model to translate the software resource from the first language to the preferred language (ibid-see his translation of software resource from a first language to preferred language discussion).
As per claim 8, claim 8 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Wu with Denkowski make obvious a method for translating a software resource of an application in real time, comprising: receiving an indication to load the software resource, the software resource being in a first language (ibid-see claim 1, corresponding and similar limitation, paragraph [0006]-Wu); determining if the first language is a preferred language for a user (ibid-see claim 1, corresponding and similar limitation); if the first language is not the preferred language for the user, sending a request to a machine translation model to translate the software resource from the first language to the preferred language (ibid); receiving a translated software resource in the preferred language (ibid); and loading the translated software resource (ibid), wherein the machine translation model includes a machine learning (ML) model which receives word translations from an element of the machine translation model as an input, examines at least one of context and format of text in the software resource, and generates a translated string having proper non-translatable elements as the translated software resource in the preferred language as an output (ibid). 
As per claim 11, Wu further makes obvious the method of claim 8, further comprising: receiving a request to launch the application (ibid-paragraph [0078-0080]); and receiving the indication to load the software resource (ibid).
As per claim 14, Wu further makes obvious the method of claim 8, further comprising retrieving the preferred language for a user from a database (paragraph [0032]).
As per claims 15 and 20, Wu further makes obvious the method of claim 8, wherein the application includes a resource file and a code, and the resource file contains the software resource (paragraph [0065, 0066]).
As per claim 16, claim 16 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein the A non-transitory computer readable medium is deemed to embody the system/method, such that Wu teaches a  non-transitory computer readable medium on which are stored instructions that, when executed by an operating system, cause a programmable device to (ibid-Wu, paragraph [0007]): receive an indication to load a software resource for an application, the software resource being in a first language (ibid-see claim 1, corresponding and similar limitation); determine if the first language is a preferred language for a user of the device (ibid); if the first language is not the preferred language for the user of the device, sending a request to a machine translation model to translate the software resource from the first language to the preferred language (ibid); receive a translated software resource in the preferred language (ibid); and load the translated software resource (ibid), wherein the machine translation model includes a machine learning (ML) model which receives word translations from an element of the machine translation model as an input, examines at least one of context and format of text in the software resource, and generates a translated string having proper non-translatable elements as the translated software resource in the preferred language as an output (ibid).
Claims 2, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, US 2015/0324353) in view of Denkowski, as applied to claim 1, and further in view of Saleme et al. (Saleme, US 2014/0129209).
As per claim 2, 9 and 17, Wu with Denkowski make obvious the device of claim 1, wherein the executable instructions when executed by the processor, further cause the device to perform functions of: 
determining if the machine translation model to translate the software resource from the first language to the preferred language is stored on the device (ibid-Wu, his device memory or cache of language translations, paragraph [0063, 0089]-as his translation model, stored on the device)., 
but lacks teaching that which Saleme teaches if the machine translation model is not stored on the device, identifying an alternative preferred language for translating the resource (paragraph [0054-0057, 0062, 0067]-his ordered set of preferred languages in a language stack, and initial preferred language translation based on the translation model, not available, the second/alternative preferred language is identified); 
sending a request to an alternative preferred language machine translation model to translate the software resource from the first language to the alternative preferred language (ibid-as his request for translation of the first language and display using the variant/alternative preferred language); 
receiving the translated software resource in the alternative preferred language (ibid); and loading the translated software resource in the alternative preferred language (ibid). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Wu and Saleme to combine the prior art element of loading a translation resource as taught by Wu with having alternative preferred languages when a first preferred language is unavailable as taught by Saleme as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a globalization/localization framework that prioritizes languages in a language stack, to generate an available preferred language to a user (ibid-Saleme, paragraph [0052]. 
Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, US 2015/0324353) in view of Denkowski, in view of Saleme et al. (Saleme, US 2014/0129209), as applied to claim 2 above, and further in view of Liu et al. (Liu, US .
As per claims 3, 10 and 18, Wu with Denkowski with Saleme make obvious the device of claim 2, wherein the executable instructions when executed by the processor, further cause the device to perform functions of: 
determining if the alternative preferred language machine translation model is stored on the device (ibid-see claim 2, wherein each alternative preferred language and corresponding model is searched for on the device in succession through the stack); but the above combination lacks teaching that which Liu teaches and 
if the [alternative preferred language machine translation] model is not stored on the device, sending a request to a server via a network to deploy the [machine translation] model to the device (paragraph [0132]-his data on the terminal side insufficient, model from the server side is deployed to the device).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Wu and Saleme and Liu to combine the prior art element of loading a translation resource as taught by Wu with having alternative preferred languages when a first preferred language is unavailable as taught by Saleme with a deployed model to a local terminal as taught by Liu as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a globalization/localization framework that prioritizes languages in a language stack, to generate an available preferred language to a user, for implementation on a terminal side (ibid-Saleme, paragraph [0052], Liu paragraph [0132]). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Wu, US 2015/0324353) in view of Denkowski, in view of Saleme et al. (Saleme, US 2014/0129209), as applied to claim 4 above, and further in view of Zhang et al. (Zhang, US 2021/0042475).
As per claim 5, Wu makes obvious the device of claim 4, but lack teaching that which Zhang teaches, further comprising a plurality of machine translation models including the machine translation model, wherein the machine translation engine identifies one machine translation model from among the plurality of machine translation models to which to send the request (paragraphs [0007]-his plurality of language translation models, machine selector module, and selected language translation model used for translation). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Wu and Zhang to combine the prior art element of loading a translation resource as taught by Wu with selecting one of a plurality of machine translation models as taught by Zhang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a globalization/localization that generates a translation based on a discriminated translation module from a plurality of models (ibid-Zhang, paragraph [0007]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
10/8/22